Citation Nr: 1214615	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The appeal must be remanded for the following reasons.

March 2009 VA treatment records reflect that the Veteran was given an audiological evaluation.  The results of the evaluation were noted to have been consistent with normal low to mid frequency hearing and sloping to mild to moderate high frequency sensorineural hearing loss, with excellent word recognition ability, in the right ear; and normal low frequency hearing and sloping to moderate to moderately severe mid and high frequency sensorineural hearing loss, with good word recognition ability, in the left ear.  However, the results of such audiological evaluation are not contained in the treatment note.  Rather, it was noted that the audiogram could be viewed in "CPRS tools."

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file the audiological evaluation results referenced in the March 2009 VA treatment note. 

Furthermore, the March 2009 VA treatment note reflects findings that the Veteran had excellent word recognition in the right ear, scoring 100 percent at 55 decibels.  It also reflects that he had good word recognition in the left ear, scoring 80 percent at 80 decibels, and negative roll-over, scoring 76 percent at 90 decibels.  However, in assessing the Veteran's overall hearing, the VA audiologist stated that bilateral word recognition ability was excellent, at 100 percent.  It is unclear from the record which of these scores, if any, were the result of the Maryland CNC controlled speech discrimination test; in this regard, Maryland CNC controlled speech discrimination test results are required in evaluating hearing loss for VA rating purposes.  See 38 C.F.R. § 4.85.  Furthermore, it is unclear why the Veteran's left ear appears to have been tested at different decibel levels than his right, or why the Veteran's left ear was noted to have had "good" speech recognition, with 80 percent and 76 percent scores on testing, and also noted to have had "excellent" word recognition ability, at 100 percent.  On remand, the March 2009 VA audiologist should explain which scores, if any, were the result of the Maryland CNC controlled speech discrimination test, why the Veteran's left ear appears to have been tested at different decibel levels than his right, and why the Veteran's left ear was noted to have had "good" speech recognition, with 80 percent and 76 percent scores on testing, and also noted to have had "excellent" word recognition ability, at 100 percent.  If the March 2009 VA audiologist is not available, another qualified examiner should provide the requested information.

Finally, the most recent VA examination of the Veteran's bilateral hearing loss is a QTC examination dated in May 2011.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA audiological examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the March 2009 audiological evaluation results referenced in March 2009 VA treatment records.  All records and/or responses received should be associated with the claims file.  

2.  Forward the Veteran's claims file to the VA audiologist who conducted the March 2009 audiological evaluation.  After reviewing the March 2009 VA treatment notes, the audiologist should: (1) explain which scores, if any, were the result of the Maryland CNC controlled speech discrimination test; (2) explain why the Veteran's left ear appears to have been tested at different decibel levels than his right; and (3) explain why the Veteran's left ear was noted to have had "good" speech recognition, with 80 percent and 76 percent scores on testing, and also noted to have had "excellent" word recognition ability, at 100 percent.

If the March 2009 VA audiologist is not available, another qualified examiner should provide the requested information.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss.  The claims folder should be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


